IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wayne K. Baker,                         :
                         Petitioner     :
                                        :
            v.                          :   No. 633 C.D. 2016
                                        :   Argued: October 17, 2016
Department of Environmental             :
Protection,                             :
                       Respondent       :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                        FILED: March 2, 2017



      Wayne K. Baker (Petitioner) appeals from an Order of the Environmental
Hearing Board (EHB) dismissing his appeal of the Department of Environmental
Protection’s (DEP) approval of a Stage 1 bond release to Amerikohl Mining, Inc.
(Amerikohl) related to surface mining of coal on Petitioner’s property (Site). This
appeal addresses two requirements of the Stage 1 bond release: (1) that all waste
and materials associated with the mining operation be removed from the mining
site; and (2) that the mining site is returned to its approximate original contours
(AOC). Petitioner argues that the EHB erred by improperly placing the burden
upon him to prove that Amerikohl met a heightened standard for the first
requirement, and by concluding that both requirements were met. We affirm.
      Government efforts related to the conservation and improvement of lands
impacted by surface mining of coal are governed primarily by the Surface Mining
Conservation and Reclamation Act1 (SMCRA). Section 1 of SMCRA sets forth its
purpose and provides:

      This act shall be deemed to be an exercise of the police powers of the
      Commonwealth for the general welfare of the people of the
      Commonwealth, by providing for the conservation and improvement
      of areas of land affected in the surface mining of bituminous and
      anthracite coal and metallic and nonmetallic minerals, to aid thereby
      in the protection of birds and wild life, to enhance the value of such
      land for taxation, to decrease soil erosion, to aid in the prevention of
      the pollution of rivers and streams, to protect and maintain water
      supply, to protect land and to enhance land use management and
      planning, to prevent and eliminate hazards to health and safety, to
      promote and provide incentives for the remining of previously
      affected areas, to allow for government-financed reclamation
      contracts authorizing incidental and necessary coal extraction, to
      authorize a remining and reclamation incentive program, to prevent
      combustion of unmined coal, and generally to improve the use and
      enjoyment of said lands, to designate lands unsuitable for mining and
      to maintain primary jurisdiction over surface coal mining in
      Pennsylvania. It is also the policy of this act to assure that the coal
      supply essential to the Nation’s and the Commonwealth’s energy
      requirements, and to their economic and social well-being, is provided
      and to strike a balance between protection of the environment and
      agricultural productivity and the Nation’s and the Commonwealth’s
      need for coal as an essential source of energy.

52 P.S. § 1396.1.
      In order to effectuate its purpose, Section 4(a) of SMCRA requires mine
operators to obtain a permit from DEP prior to any surface mining of coal. 52 P.S.

      1
          Act of May 31, 1945, P.L. 1198, as amended, 52 P.S. §§ 1396.1 - 1406.



                                               2
§ 1396.4(a). In conjunction with the permit, Section 4(d) of SMCRA requires
mine operators to put up a bond to cover the costs of any reclamation. Section 4(d)
of SMCRA provides, in relevant part:

      Prior to commencing surface mining, the permittee shall file with
      [DEP] a bond for the land affected by each operation on a form to be
      prescribed and furnished by [DEP], payable to the Commonwealth
      and conditioned that the permittee shall faithfully perform all of the
      requirements of this act and . . . “The Clean Streams Law,[2]” [and
      other acts not relevant here] . . . . The amount of the bond required
      shall be in an amount determined by [DEP] based upon the total
      estimated cost to the Commonwealth of completing the approved
      reclamation plan, or in such other amount and form as may be
      established by [DEP] pursuant to regulations for an alternate coal
      bonding program which shall achieve the objectives and purposes of
      the bonding program.

52 P.S. § 1396.4(d).
      In addition to requiring mine operators to return the land to a productive
and/or environmentally sustainable state, SMCRA and DEP’s associated
regulations address the restoration of the mine site’s topography.                    Section
4(a)(2)(E) of SMCRA, 52 P.S. § 1396.4(a)(2)(E). Pursuant to DEP’s regulations,
areas disturbed by mining operations “shall be returned to their approximate
original contour . . . .” 25 Pa. Code § 87.141(a). Section 3 of SMCRA defines
“contour[]” as that which “closely resembles the general surface configuration of
the land prior to mining and blends into and complements the drainage pattern of
the surrounding terrain with no highwall, spoil piles[,] or depressions to
accumulate water and with adequate provision for drainage.” 52 P.S. § 1396.3.



      2
          Act of June 22, 1937, P.L. 1987, as amended, 35 P.S. §§ 691.1 - 691.1001.



                                                3
       As a general matter, SMCRA addresses the impact mining operations have
on the land. The Clean Streams Law, on the other hand, imposes requirements on
surface coal mining operations with regard to the impact the mining operations
have on the waters of the Commonwealth.3 Section 315(b) of the Clean Streams
Law provides in relevant part:

       [DEP] may require an applicant for a permit to operate a mine, or a
       permittee holding a permit to operate a mine under the provisions of
       this section, to post a bond or bonds on forms prescribed and
       furnished by [DEP] in favor of the Commonwealth of Pennsylvania
       and with good and sufficient collateral, irrevocable bank letters of
       credit or corporate surety guarantees acceptable to [DEP] to insure
       that there will be compliance with the law, the rules and regulations of
       [DEP], and the provisions and conditions of such permit including but
       not limited to conditions pertaining to restoration measures or other
       provisions insuring that there will be no polluting discharge after
       mining operations have ceased. [DEP] shall establish the amount of
       the bond required for each operation based on the cost to the
       Commonwealth of taking corrective measures in cases of the

       3
          In enacting the Clean Streams Law, the General Assembly stated its objective in Section
4 as follows:

       (1) Clean, unpolluted streams are absolutely essential if Pennsylvania is to attract
       new manufacturing industries and to develop Pennsylvania’s full share of the
       tourist industry;
       (2) Clean, unpolluted water is absolutely essential if Pennsylvanians are to have
       adequate out of door recreational facilities in the decades ahead;
       (3) It is the objective of the Clean Streams Law not only to prevent further
       pollution of the waters of the Commonwealth, but also to reclaim and restore to a
       clean, unpolluted condition every stream in Pennsylvania that is presently
       polluted;
       (4) The prevention and elimination of water pollution is recognized as being
       directly related to the economic future of the Commonwealth; and
       (5) The achievement of the objective herein set forth requires a comprehensive
       program of watershed management and control.

35 P.S. § 691.4. Added by Section 2 of the Act of August 23, 1965, P.L. 372, as amended.



                                                4
      operator’s failure to comply, or in such other amount and form as may
      be established by [DEP] pursuant to regulations for an alternate coal
      bonding program which shall achieve the objectives and purposes of
      the bonding program. . . . Upon the completion of any mining
      operation and prior to the release by [DEP] of any portion of the
      bond liability, the operator shall remove and clean up all temporary
      materials, property, debris or junk which were used in or resulted
      from his mining operations. . . . If the operator fails or refuses to
      comply with the requirements of the act in any respect for which
      liability has been charged on the bond, the Secretary of [DEP] shall
      declare the bond forfeited, and shall certify the same to the Attorney
      General, who shall proceed to enforce and collect the amount of
      liability forfeited thereon, and where the operator has deposited cash
      or securities as collateral in lieu of a corporate surety, the secretary
      shall declare said collateral forfeited. If the operator is or was
      engaged in surface mining operations at the time of the violation, the
      secretary shall direct the State Treasurer to pay said funds into the
      Surface Mining Conservation and Reclamation Fund, or to proceed to
      sell said securities to the extent forfeited and pay the proceeds thereof
      into the Surface Mining Conservation and Reclamation Fund.

35 P.S. § 691.315(b)4 (emphasis added). The requirements of SMCRA and the
Clean Streams Law are to be read as complementary measures protecting the land
and waters of the Commonwealth, respectively.
      Mine operators must apply to DEP for a bond release and give public notice
in a newspaper of general circulation that it has applied for such. Sections 4(b) and
4(g) of SMCRA, 52 P.S. §§ 1396.4(b), (g). The bonds are released by DEP in
three stages. See Section 4(g) of SMCRA, 52 P.S. § 1396.4(g) (detailing the three
stages); 25 Pa. Code § 86.174 (same). Stage 1 involves the “[r]elease of an amount
not to exceed 60% of the total bond amount[,]” 25 Pa. Code § 86.175, and is met
when the permit area “has been backfilled and regraded to the approximate
original contour or approved alternative, and when drainage controls have been

      4
          Added by Section 5 of the Act of August 23, 1965, P.L. 372, as amended.



                                               5
installed in accordance with the approved reclamation plan,” 25 Pa. Code § 86.174
(emphasis added).
      DEP may release all or a portion of the bond if it “is satisfied the
reclamation covered by the bond or portion thereof has been accomplished.” 52
P.S. § 1396.4(g). DEP’s review of an application for a bond release is detailed in
Section 86.171(f) of DEP’s regulations, which provides in relevant part:

      (f) Departmental review and decision will be as follows:
            (1) [DEP] will consider during inspection, evaluation, hearing
            and decision:

                    (i) Whether the permittee has met the criteria for release
                    of the bond [discussed above related to the schedule of
                    release for each stage].

                    (ii) Whether the permittee has satisfactorily completed
                    the requirements of the reclamation plan, or relevant
                    portion thereof, and complied with the requirements of
                    the acts, regulations thereunder and the conditions of the
                    permit, and the degree of difficulty in completing
                    remaining reclamation, restoration or abatement work.

                    (iii) Whether pollution of surface and subsurface water is
                    occurring, the probability of future pollution or the
                    continuance of present pollution, and the estimated cost
                    of abating pollution.

25 Pa. Code § 86.171(f).


I.    DEP’S DECISION
      The Site is in Fayette County, Pennsylvania. (EHB Decision, Findings of
Fact (FOF) ¶ 4.)     Amerikohl conducted surface mining activities at the Site
pursuant to a surface mining permit issued in 2011 and posted a bond of $141,520.
(Id. ¶¶ 4, 9.) No party conducted a pre-mining survey of the Property, but the


                                         6
permit states that no pre-mining slope exceeded 8.5 degrees. (Id. ¶¶ 14, 15.) Upon
the completion of active mining, Amerikohl submitted a request to DEP on July
23, 2014, for a Stage 1 release of 60% of the total bond, or $77,659. (Id. ¶ 10.)
      Petitioner was concerned with apparent changes to the Site’s topography
after the completion of the mining operation and hired William G. Rosner, a
professional surveyor with 50 years of experience in the mining industry, to survey
the Site. (Id. ¶¶ 16-17.) Mr. Rosner took measurements of the Site using an
Abney level, a handheld device used to measure slopes. (Id. ¶ 18.) While his
results showed that most of the site was returned to approximate original contour,
one slope on the Site measured 22.6 degrees. (Id. ¶¶ 18, 20.) The slope at issue
was “upslope from a portion of the collection ditch at the perimeter of the site on
the northern portion of the mine site.” (Id. ¶ 19.)
      Matthew Somogyi was the assigned DEP Surface Mining Conservation
Inspector of the Site from the beginning of the mining operations. (Hr’g Tr. at
445, R.R. at 337a.) Mr. Somogyi took photographs of the Site on July 11, 2014,
shortly after mining operations were completed and the Site was backfilled,
regraded, seeded, and mulched. (Hr’g Tr. at 450, R.R. at 338a.) DEP also sent Mr.
Pytash, Mr. Somogyi’s supervisor, to meet with Petitioner to informally discuss his
concerns. (Hr’g Tr. at 475-76, R.R. at 344a-45a.) When Mr. Pytash retired,
William Shuss, a Mine Conservation Inspector Supervisor with DEP, assumed Mr.
Pytash’s responsibilities. (Id.)
      Mr. Shuss visually inspected the Site for compliance with the slope
requirements and concluded that the site blended well with the surrounding
topography. (FOF ¶¶ 29-30.) Mr. Shuss’ typical process is to visually assess
whether a mining site has been “re-graded in a manner consistent with the



                                          7
regulations.” (Hr’g Tr. at 479, R.R. at 345a.) Mr. Shuss will take measurements
or ask the mine operator to do so if the site looks like it violates the regulation
when he assesses it with the naked eye. (FOF ¶ 29; Hr’g Tr. at 480, R.R. at 346a.)
Mr. Shuss observed that the collection ditch, which he saw as a temporary water
control measure, caused a depression in the property and relayed to Amerikohl that
the ditch had to be regraded. (Hr’g Tr. at 486-87, R.R. at 347a.) However, he did
not think that the collection ditch should be fixed at that time due to the possible
impact on the newly planted vegetation. (Id.) Mr. Shuss thought that the best
approach was to fill the collection ditch once the vegetation further matured. (Id.)
         After hearing Petitioner’s concerns, Mr. Shuss asked Amerikohl to survey
the Site. (Hr’g Tr. at 493, R.R. at 349a.) Amerikohl contracted with Earth Tech to
conduct a study, which was submitted in July of 2014. (Hr’g Tr. at 651, 653, R.R.
at 420-21a.) Charles Lightfoot of Earth Tech oversaw the project. (FOF ¶ 35.)
The study concluded that the Site was returned to AOC and that Amerikohl met the
reclamation standards. (Hr’g Tr. at 652-53, R.R. at 420a-21a.)
         In addition to concerns over the topography, Petitioner objected to the
Stage 1 bond release on the grounds that waste was left on the Site. Petitioner
testified that he saw a mechanic named Mike Richter drain oil from an excavator
on to the ground in March or April 2014 and told Amerikohl’s foreman about what
he saw. (Hr’g Tr. at 141-45, R.R. at 229a-30a.) Petitioner filed a complaint with
the federal Environmental Protection Agency (EPA) in July 2014, shortly before
Amerikohl applied for the Stage 1 bond release. The EPA complaint was referred
to DEP and received on July 7, 2014. (R.R. at 602a.) An inspector sent to the Site
by DEP did not observe any evidence of a spill. (Id.; Hr’g Tr. at 489, R.R. at
348a.)



                                          8
      DEP concluded that Amerikohl satisfied the requirements of Stage 1 bond
release and approved the release.     (FOF ¶ 11.)    According to a letter dated
September 19, 2014, from Mr. Shuss to Petitioner explaining DEP’s decision,

      Your concern that the currently constructed collection ditch and
      sedimentation pond, previously mentioned on the southern slope will
      prevent access to the disturbed area of the site was addressed during
      our site inspection with you and Mr. Rosner. [DEP] will insure that
      the area near the pond blends with the natural ground and the slope of
      the site above the ditch after the pond is removed.

      Collection ditch C3, a temporary drainage control, is impounding
      water, at its eastern end because it was installed incorrectly.
      Amerikohl is to remove this ditch after successful vegetation is
      established probably in the spring of next year. Remedial work on the
      ditch is not recommended at this time as it will destroy the vegetation
      on the slope above the ditch and will lead to increased erosion and
      loss of topsoil.

      Based on the above, [DEP] has granted Stage [1] bond release to
      Amerikohl Mining Inc. for the subject site.

(R.R. at 23a.) DEP’s letter did not address Petitioner’s allegations of waste oil
dumping.


II.   APPEAL TO EHB
      Petitioner appealed DEP’s decision to the EHB on October 30, 2014. (R.R.
at 9a.) Therein, Petitioner argued: (1) that the Site was not returned to AOC; (2)
that waste oil was spilled at the Site and remains in the ground; and (3) that
Amerikohl “has failed to bury all acid- and toxic-forming material in accordance
with Pennsylvania law and the permit conditions.” (R.R. at 10a.)
      In anticipation of the EHB adjudication of the matter, Petitioner, Amerikohl,
and DEP procured additional evidence, which was presented to the EHB at a


                                        9
hearing that lasted three days. With regard to the Site’s topography, Mr. Rosner
surveyed the Site a second time on March 11, 2015, this time using “conventional
surveying equipment.”        (FOF ¶ 21.)       The conventional survey measurements
supported his earlier measurements using the Abney level.                  (Id. ¶ 22.)     The
collection ditch was removed on or about April 20, 2015. (Id. ¶ 25; Hr’g Tr. at
487, R.R. at 347a.) After the collection ditch was removed, Mr. Rosner visited the
Site on August 21, 2015, and measured the slope at issue as 23 degrees using an
Abney level that he rested on his truck. (FOF ¶ 26.)
       Earth Tech also returned to the Site on behalf of Amerikohl after the ditch
was filled and the area re-graded. (Hr’g Tr. at 657, R.R. at 422a.) Earth Tech
estimated pre-mining slopes using PASDA.5 (FOF ¶ 39.) The EHB considered
PASDA mapping as more accurate than other methods, such as United States
Geological Survey (USGS), because, inter alia, it takes advantage of modern
mapping technologies. (Id. ¶ 37.) The Earth Tech survey, conducted with GPS
measurements and consistent with the measuring standard articulated in DEP’s
regulations on pre-mining mapping,6 showed that the post-mining slopes were less


       5
         “‘PASDA’ is the acronym for Pennsylvania Spatial Data Access and, according to its
website ‘is the official public access geospatial information clearinghouse for the
Commonwealth of Pennsylvania.’” (EHB Decision at 14 n.3.)
       6
         Section 87.54(21) of DEP’s regulations provide:

       (21) Sufficient slope measurements to adequately represent the existing land
       surface configuration of the proposed permit area, measured and recorded
       according to the following:
              (i) Each measurement shall consist of an angle of inclination along the
              prevailing slope extending 100 linear feet above and below or beyond the
              coal outcrop or the area to be disturbed, or, when this is impractical, at
              locations specified by the Department.

(Footnote continued on next page…)


                                              10
severe than the pre-mining slopes. (FOF ¶ 41.) DEP also photographed the
Property on August 6, 2015. (Id. ¶ 32.) These photographs “depict gradual slopes
and no high[ ]walls, spoil piles or depressions.” (Id.)
       With regard to waste on the Site, in an effort to obtain more information on
the alleged waste oil dumping, Petitioner, Mr. Rosner, and a representative from
American Geosciences (AGI), an environmental consulting firm retained by
Petitioner, excavated six test pits where Amerikohl kept its oil and fuel tanks and
performed maintenance on its equipment. (Id. ¶ 47; Hr’g Tr. at 348, R.R. at 313a.)
The excavation unearthed “three oil filters, a fuel/water separator filter, three oily
rags and a plastic lid.” (FOF ¶ 48.) Petitioner removed the items and presented
them at the hearing. (EHB Decision at 17 & n.6.) No other materials were
discovered by Petitioner.
       Testimony on possible waste oil dumping on the Site was presented to the
EHB by William Parsonage of AGI on behalf of Petitioner. Mr. Parsonage and his
colleague, Brice Rupp, visited the Site in February and April of 2015, respectively.
(Hr’g Tr. at 342, R.R. at 311a.) Mr. Rupp was present when Petitioner excavated
the pits. (Id.) Mr. Rupp conducted a test of the pits with a photoionization
detector (PID), which is a device that measures concentrations of volatile organic
_____________________________
(continued…)
             (ii) The measurements shall extend at least 100 feet beyond the limits of
             mining disturbances, or another distance determined by the Department to
             be representative of the premining configuration of the land, when the area
             has been previously mined.

              (iii) Slope measurement shall take into account natural variations in slope,
              to provide accurate representation of the range of natural slopes and reflect
              geomorphic differences of the area to be disturbed.

25 Pa. Code § 87.54(21).



                                               11
compounds in the air. (Id. at 314a.) The results “ranged from background to one
location w[h]ere the reading was 8.5 parts per million” (ppm).           (Id.)   Mr.
Parsonage testified that a reading of 8.5 ppm was significant because waste oils or
lubricating oils typically would not produce such high readings. (Id.)
      Amerikohl responded to Petitioner’s evidence presented by AGI with its
expert, James Pinta from Civil and Environmental Consultants.            Mr. Pinta
reviewed the reports from AGI and witnessed Mr. Parsonage’s and Mr. Baker’s
testimony. (Hr’g Tr. at 574, R.R. at 401a.) He demonstrated to the EHB how a
PID reader works and opined as follows.

      [An] 8.5 reading could very well be a background reading. I mean, I
      put the cap of that Sharpie pen over here and it went up to almost 60,
      which is almost eight times that reading. So, most of the health and
      safety plans that I’ve been involved with, there’s no action required
      for in the breathing zone until you get up around probably 15 or 20
      parts per million, and then the action would be to check in more
      detail. It’s not abandon the site or run away from the site or anything
      like that. So, the reading of 8.5 is, I would say, is probably within
      background. It would likely be within background noise of the
      instrument.

(Id. at 402a.)
      DEP also took samples of the soil from the area where the pits were dug.
(FOF ¶ 52.) While collecting the samples, DEP’s inspector did some “minor
probing with a spade shovel,” and “some oil was liberated” and floated to the
surface of water that had ponded in a test pit. (Hr’g Tr. at 297-99, R.R. at 300a.)
The liberated oil caused a sheen to become apparent on the surface of the water.
(Id.) The samples were tested and revealed the presence of petroleum compounds.
(FOF ¶ 53.) DEP concluded that “[a]ll of the constituents were lower than the
health based residential remediation standards established under [the Land


                                        12
Recycling and Environmental Remediation Standards Act, commonly known as]
Act 2.”[7] (FOF ¶ 53.) DEP also interviewed four Amerikohl staff members. (R.R.
555a-60a.) Three staff members reported that no significant spill had occurred, but
one staff member, Mr. Richter, “stated that near the end of the . . . job, vandals
entered the site, removed a 2 [inch] pipe plug from the drain of the tank and
opened the valve on the tank.” (Id. at 557a.) Richter estimated that 20 gallons of
oil may have spilled. (Id.) According to Richter, the act of vandalism was not
reported to Petitioner or the State Police. (Id.)
      At the close of evidence, Petitioner argued to the EHB that Stage 1 bond
release was inappropriate for two reasons. First, with regard to the discovery of
buried oil and solid waste on the Site, Petitioner argued that he met his burden to
show facts necessary to compel a shifting of the burden to DEP and Amerikohl to
show compliance with Section 315(b) of the Clean Streams Law, 35 P.S. §
691.315(b).    (R.R. at 671a.)      Because neither DEP nor Amerikohl presented
evidence showing that no other waste was on the Site, Petitioner argued that the
EHB should reverse DEP’s decision. Second, with regard to the topography of the
Site, Petitioner argued that the EHB should reverse DEP because the evidence
showed that the Site was not returned to its AOC as required by Section 87.1 of
DEP’s regulations, 25 Pa. Code § 87.1. (R.R. at 674a.)
      The EHB considered the evidence and the arguments made by the parties
and issued its decision on March 23, 2016. The EHB applied Section 122(c)(2) of
the EHB’s Rules of Practice and Procedure8 (EHB’s Rules) and placed the burden

      7
         Act of May 19, 1995, P.L. 4, 35 P.S. §§ 6026.101 – 6026.908.
      8
          25 Pa. Code § 1021.122(c)(2). Rule 122(c)(2) provides that: “A party appealing an
action of the Department shall have the burden of proof . . . [w]hen a party who is not the
recipient of an action by the Department protests the action.” Id.



                                            13
on Petitioner to prove that DEP abused its discretion in approving the Stage 1 bond
release. (EHB Decision at 9.) The EHB reasoned that “in order to meet his burden
of proof, [Petitioner] must demonstrate that his allegations of waste disposal and
failure to meet [AOC] are supported by a preponderance of the evidence.” (Id. at
10.)
       The EHB then addressed Petitioner’s arguments on AOC. The EHB found
that Mr. Lightfoot’s measurements were more credible than Mr. Rosner’s since
Mr. Lightfoot “used the methodology set forth in the mining regulations.” (Id. at
14-15.)   The EHB also found the photographs produced by DEP as highly
probative. “The photographs show a gently sloped hillside that blends in with the
area around it.”    (Id. at 16.)   Based on Mr. Lightfoot’s testimony and the
photographs, the EHB concluded that Petitioner did not meet his burden of proof.
(Id. at 16-17.)
       Next, the EHB addressed Petitioner’s contention that the Stage 1 bond
release should not have been granted due to his allegations of dumped waste oil
and solid waste. With regard to the oily rags, filters, and a lid from a bucket buried
on the Site, the EHB concluded:

       We find that the presence of those materials, though disconcerting, is
       de minimus [sic] and does not constitute a basis for overturning
       [DEP’s] approval of Stage 1 bond release. The presence of a handful
       of items in an area where equipment maintenance took place is not
       evidence of widespread disposal throughout the site. Moreover, the
       items have been removed from the site, albeit by [Petitioner], and
       there appears to be no further basis for withholding bond release on
       these grounds.

(Id. at 17.) With regard to the alleged oil dumping on the Site, the EHB found that
“some amount of waste oil is present on the site,” but found the amount to be



                                         14
insignificant. (Id. at 19.) DEP performed sampling in the vicinity of the staging
area and found constituents associated with waste oil in concentrations less than
Act 2 standards, and no other testing repudiated these results. (Id. at 19-20.)
According to the EHB:

      Based on [Petitioner’s] testimony and the results of [DEP’s] sampling,
      we do not dispute [Petitioner’s] allegation that some amount of waste
      oil is present on the site. We have no doubt that waste oil was spilled
      in the staging area where equipment was kept and maintained. The
      question is whether the amount of oil spilled is significant and/or
      widespread. The evidence indicates it is not. As noted earlier,
      sampling was performed only in one area of the site, in the vicinity of
      the staging area, and the sampling showed the presence of waste oil in
      insignificant amounts less than the Act 2 health based standards.

(Id. at 19.) Petitioner argued that sampling should have been conducted in other
areas of the Site, but the EHB reasoned that DEP and Amerikohl did not have the
burden of proving that no other waste oil was on the Site because the most likely
area for such a spill was the staging area, which was sampled and determined to
contain petroleum in quantities less than Act 2 standards. (Id.) Thus, the EHB
concluded “that the Department did not err in granting the Stage 1 bond release to
Amerikohl.” (Id. at 20.)
      Petitioner sought reconsideration from the EHB.         (R.R. at 866a-74a.)
Therein, Petitioner raised, for the first time, an allegation that the EHB enabled
DEP to avoid its obligations under Article I, Section 27 of the Pennsylvania
Constitution, Pa. Const. art. 1, § 27, also known as the Environmental Rights
Amendment (ERA). The EHB denied reconsideration in an opinion that did not




                                        15
address Petitioner’s ERA argument. (R.R. at 921a-25a.) This appeal from the
EHB’s March 23, 2016 merits decision followed.9


III.   DISCUSSION
       Petitioner raises four issues on appeal.10 Petitioner first argues that the EHB
erred by placing the burden of proof to show that there was no other waste on the
Site upon Petitioner when it is Amerikohl that knows where any waste oil or solid
waste may have been dumped or buried on the Site. Second, Petitioner argues that
the EHB erred by determining that Petitioner did not meet his burden to show that
the Stage 1 bond release was unacceptable under the Clean Streams Law in light of
the oil and other waste uncovered on the Site. Third, Petitioner argues that DEP’s
conduct falls short of conduct required by the ERA. Finally, Petitioner contends
that the EHB’s conclusion that the Site was returned to its AOC is not supported by
substantial evidence. We shall address each issue raised seriatim.


       A.     Burden of Proof
       Petitioner first argues that by requiring Petitioner to prove that there was
widespread contamination of the Site, the EHB engrafted a standard for a Stage 1
bond release that is entirely new and not based on the law.                         Petitioner
acknowledges that pursuant to the EHB’s Rules, he bears the initial burden to show
that the bond should not be released. He argues that he satisfied that burden by

       9
         This Court’s scope of review of an order of the EHB is whether the EHB ‘“committed
an error of law or a constitutional violation, or whether any necessary findings of fact are not
supported by substantial evidence.’” Brockway Borough Mun. Auth. v. Dep’t of Envtl. Prot.,
131 A.3d 578, 585 n.9 (Pa. Cmwlth. 2016) (quoting The Ainjar Trust v. Dep’t of Envtl. Prot.,
806 A.2d 482, 487 (Pa. Cmwlth. 2002)).
    10
       We have adjusted the order of the issues raised to ease the discussion.



                                              16
showing oil disposed of in the ground and the presence of solid waste. Petitioner
contends that the EHB should have shifted the burden of production to Amerikohl
to show that the evidence presented by Petitioner is the “total and complete
evidence of contamination at the Site.” (Petitioner’s Br. at 19.) This approach
makes sense in Petitioner’s view because it is Amerikohl that possesses the most
knowledge of the facts relevant to the inquiry. Petitioner also argues that public
policy supports shifting the burden of proof to Amerikohl, as it will serve the
purpose of the Clean Streams Law by deterring illegal dumping.
      A person affected by DEP’s decision to release a bond may file an appeal
with the EHB, which will adjudicate the matter pursuant to the EHB’s Rules. 25
Pa. Code § 86.171. According to EHB’s Rules:

      the burden of proceeding and the burden of proof shall be the same as
      at common law in that the burden shall normally rest with the party
      asserting the affirmative of an issue. It shall generally be the burden
      of the party asserting the affirmative of the issue to establish it by a
      preponderance of the evidence. In cases where a party has the burden
      of proof to establish the party’s case by a preponderance of the
      evidence, the Board may nonetheless require the other party to assume
      the burden of proceeding with the evidence in whole or in part if that
      party is in possession of facts or should have knowledge of facts
      relevant to the issue.

25 Pa. Code § 1021.122(a). The EHB’s Rules state that the party appealing the
action bears the burden of proof “[w]hen a party who is not the recipient of an
action by [DEP] protests the action.” 25 Pa. Code § 1021.122(c)(2). “After the
protesting party produces evidence that [DEP’s action] was erroneous, the burden
of production shifts to DEP to justify [its action], but only after the protesting party
presents evidence showing a likelihood of environmental harm. However, the
ultimate burden of proof remains at all times with the protesting party.”


                                          17
Pennsylvania Trout v. Dep’t of Envtl. Prot., 863 A.2d 93, 105 (Pa. Cmwlth. 2004)
(citing Pa. Game Comm’n v. Dep’t of Envtl. Prot., 509 A.2d 877, 884 (Pa.
Cmwlth. 1986)) (emphasis added).
      The EHB properly utilized its Rules to place the burden on Petitioner to
prove that DEP erred when it concluded that Amerikohl was entitled to Stage 1
bond release in spite of the presence of small amounts of oil and other waste on the
Site. After Petitioner provided information on the oil and waste left on the Site,
EHB shifted the burden of production to DEP.          DEP presented evidence of
sampling and interviews with Amerikohl staff members. The EHB found this
evidence probative and held that Petitioner did not sustain his burden of proof.
The soil sample showed a small amount of waste oil, but the EHB found such
evidence insufficient to prove that DEP erred by releasing the Stage 1 bond.
Similarly, the EHB concluded that the presence of solid waste found buried at the
Site, “though disconcerting,” was “de minimus” [sic] and did “not constitute a
basis for overturning the Department’s approval of Stage 1 bond release.” (EHB
Decision at 17.)
      It appears that the focus of Petitioner’s appeal is less that the burden was
improperly placed on Petitioner, but that the burden placed on Petitioner was too
heavy, i.e. that EHB required a showing beyond that which is required by the
Clean Streams Law. We shall now proceed to address that issue.


      B.    Compliance with Clean Streams Law
      Petitioner argues that by requiring a showing of “widespread contamination”
to defeat a Stage 1 bond release, the EHB improperly engrafted a standard beyond
what is required by the Clean Streams Law. Petitioner argues that Section 315(b)



                                        18
of the Clean Streams Law requires “all temporary materials, property, debris or
junk” be removed prior to the bond release of any stage. 35 P.S. § 691.315(b)
(emphasis added). Petitioner contends that the evidence he produced showing the
presence of both waste oil and unexpected trash is sufficient under the Clean
Streams Law to preclude the Stage 1 bond release.                  Under Petitioner’s
understanding of the Clean Streams Law, the EHB should have required DEP to
show that the waste oil and trash found by Petitioner were the only materials
buried on the Site by Amerikohl.
      DEP’s regulations enacted pursuant to SMCRA list the factors relevant to
the reclamation of the land that DEP must consider in making its bond release
determination, 25 Pa. Code § 86.174, and Section 4(g) of SMCRA authorizes
release of a bond if DEP “is satisfied the reclamation covered by the bond or
portion thereof has been accomplished,” 52 P.S. § 1396.4(g). In contrast to the
discretion given to DEP under SMCRA and DEP’s associated regulations
regarding the reclamation of the land, Section 315(b) of the Clean Streams Laws
sets a clear standard regarding the impact of the mining operation on the waters of
the Commonwealth.        Section 315(b) of the Clean Streams Law provides, in
relevant part, that “[u]pon the completion of any mining operation and prior to the
release by [DEP] of any portion of the bond liability, the operator shall remove and
clean up all temporary materials, property, debris or junk which were used in or
resulted from his mining operations.” 35 P.S. § 691.315(b) (emphasis added).
      Here, trash was left on the Site and waste oil entered the soil. With regard to
the trash – the four filters, three oily rags, and plastic lid – discovered on the Site,
these items were removed from the Site, albeit by Petitioner, and no other items
were found.    As such, Petitioner produced no evidence showing that Section



                                          19
315(b) was not met with regard to the removal of solid waste from the Site, and so
failed to meet his burden in this regard.
       With regard to the waste oil left on the Site, the General Assembly enacted
Act 2 in order to, inter alia, “set[] environmental remediation standards to provide
a uniform framework for cleanup decisions because few environmental statutes set
cleanup standards and to avoid potentially conflicting and confusing environmental
standards.” Section 2(4) of Act 2, 35 P.S. § 6026.102(4). To that end, the General
Assembly declared:

       Cleanup plans should be based on the actual risk that contamination
       on the site may pose to public health and the environment, taking into
       account its current and future use and the degree to which
       contamination can spread offsite and expose the public or the
       environment to risk, not on cleanup policies requiring every site in
       this Commonwealth to be returned to a pristine condition.

35 P.S. § 6026.102(6). The standards established under Act 2 apply whenever site
remediation is voluntarily conducted or required under various enactments,
including the Clean Streams Law. Section 6(a) of Act 2, 35 P.S. § 6026.106(a)
(emphasis added). We recognize that the Site is not an Act 2 site, and additional
samples would be required if Amerikohl was seeking Act 2 liability protection,
(Hr’g Tr. at 367, R.R. at 317a);11 however, should DEP require Amerikohl to
remediate the Site, DEP would require remediation to the contamination levels set
by the regulations enforcing Act 2. As such, DEP did not abuse its discretion in
using Act 2 remediation standards as a benchmark.

       11
           Amerikohl has not taken the steps to seek liability protection under Act 2 as required
by Section 250.2(c) of the Department’s regulations. 25 Pa. Code § 250.2(c) (“To qualify for
liability protection under the act, a person conducting remediation shall comply with this chapter
and the act.”).



                                               20
      DEP collected soil samples from the area most likely to contain waste oil.
(EHB Decision at 19.) These samples showed petroleum compounds “lower than
the health based residential remediation standards established under Act 2.” (FOF
¶ 53.) Because Petitioner presented no evidence showing contamination above Act
2 levels or point to any other areas of the Site likely to contain waste oil, Petitioner
did not meet his burden to show that the presence of waste oil precluded the Stage
1 bond release.
      We do not agree with Petitioner that the EHB set a new and illegal standard
for site remediation by stating that the materials found on the Site do not preclude
the Stage 1 bond release because “the amount of oil spilled is [not] significant
and/or widespread,” and that the solid waste disposed on the site was “de minimis”.
(EHB Decision at 17, 19). While the EHB’s phrasing may not be ideal, the EHB
was responding directly to Petitioner’s argument that Amerikohl or DEP must
produce sampling of the entire site to prove compliance with Section 315(b) of the
Clean Streams Law. (Id.) We understand the EHB’s decision, not as setting a new
standard, but as correctly concluding that neither Amerikohl nor DEP is required to
conduct further testing based on Petitioner’s evidentiary showing. The burden is
on Petitioner, as the party challenging DEP’s decision, to prove, by a
preponderance of the evidence, that the bond should not be released. 25 Pa. Code
§ 1021.122(c)(2). Because the only debris or waste discovered was removed or
fell below Act 2 health standards and Petitioner has not shown that other areas of
the Site are likely to be contaminated, Petitioner failed to meet his burden.




                                          21
      C.     Compliance with the Environmental Rights Amendment
      Petitioner next argues that DEP’s conduct does not satisfy the obligations of
the ERA as detailed in Payne v. Kassab, 312 A.2d 86, 94 (Pa. Cmwlth. 1973). The
ERA provides:

      The people have a right to clean air, pure water, and to the
      preservation of the natural, scenic, historic and esthetic values of the
      environment.     Pennsylvania’s public natural resources are the
      common property of all the people, including generations yet to come.
      As trustee of these resources, the Commonwealth shall conserve and
      maintain them for the benefit of all the people.


Pa. Const. art. I, § 27. This Court determines whether a cause of action under the
ERA has been alleged, in part, by applying the threefold test established in Payne.
The Payne test requires this Court to assess the following questions:

      (1) Was there compliance with all applicable statutes and regulations
      relevant to the protection of the Commonwealth’s public natural
      resources? (2) Does the record demonstrate a reasonable effort to
      reduce the environmental incursion to a minimum? (3) Does the
      environmental harm which will result from the challenged decision or
      action so clearly outweigh the benefits to be derived therefrom that to
      proceed further would be an abuse of discretion?

Payne, 312 A.2d at 94. Petitioner argues that the test is satisfied because: first,
DEP’s conduct violated the Clean Streams Law and other provisions of law;
second, DEP undertook limited efforts to reduce the environmental incursion; and
third, DEP’s decision provided no environmental benefit so it cannot be said to
outweigh the harm to the environment and Petitioner’s property. Petitioner further
contends, without extensive argument, that DEP’s determination that the Site was




                                         22
returned to AOC did not satisfy the ERA because it simply “eyeballed” the slopes,
which is insufficient.
      DEP argues in response that Petitioner waived this issue by not raising it
below. We agree. Petitioner did not present any argument related to the ERA to
the EHB prior to the EHB issuing its decision. While the issue was raised in
Petitioner’s Petition for Reconsideration (R.R. at 873a-74a), “issues raised for the
first time in a reconsideration request, after the agency has issued its adjudication,
cannot be regarded as raising the issues while the matter was before the agency.”
Bedford Downs Mgmt. Corp. v. State Harness Racing Comm’n, 926 A.2d 908, 924
(Pa. 2007).    Unlike situations where the EHB is assessing a constitutional
challenge to DEP’s enabling legislation, which would not be waived on appeal,
challenges to DEP’s action under the ERA must be raised to the EHB in order to
preserve the issue for appeal. See Lehman v. Pa. State Police, 839 A.2d 265, 276
(Pa. 2003) (“the waiver exception that exists for claims ‘questioning the validity of
a statute,’ 2 Pa. C.S. § 703(a), applies only to facial challenges to a statute’s
constitutionality; such claims need not be raised before the administrative agency
to be preserved for appellate review”).        Accordingly, we will not consider
Petitioner’s argument that DEP’s conduct violates the ERA.


      D.      Approximate Original Contour
      Finally, Petitioner argues that the EHB’s conclusion that the Site was
restored to its AOC was not supported by substantial evidence. Petitioner contends
that his own unrebutted testimony and the testimony of Mr. Rosner show that the
Site contained slopes steeper than those that existed before the mining operation
began. Petitioner dismisses contrary testimony by Mr. Lightfoot of Earth Tech by



                                         23
stating that Mr. Lightfoot did not survey the pre-mining condition of the Site nor
survey the area examined by Mr. Rosner.              Petitioner further dismisses the
testimony of Mr. Shuss, DEP’s Mine Conservation Inspector Supervisor, because
Mr. Shuss admitted that he only “eyeballed” the Site to determine that AOC was
met, which is insufficient under EHB case law.
      Presented with conflicting evidence by two experts, the EHB exercised its
discretion as fact-finder and relied on the testimony of Mr. Lightfoot showing that
the Site was returned to its AOC. According to the EHB, “[a]lthough we were
very impressed with Mr. Rosner and his credentials and experience, we assign a
higher degree of reliability to Mr. Lightfoot’s measurements since he used the
methodology set forth in the mining regulations.” (EHB Decision at 14-15.) The
EHB also found probative photographs produced by DEP showing “a gently sloped
hillside that blends in with the area around it.” (Id. at 16.)
      “It is axiomatic that questions of resolving conflicts in the evidence, witness
credibility, and evidentiary weight are properly within the exclusive discretion of
the fact finding agency, and are not usually matters for a reviewing court.”
Birdsboro & Birdsboro Mun. Auth. v. Dep’t of Envtl. Prot., 795 A.2d 444, 447 (Pa.
Cmwlth. 2002) (quotation omitted).         The EHB need not accept uncontested
evidence, nor give any reason for finding one expert witness credible over another.
Id. Regardless of the reason the EHB accepted Mr. Lightfoot’s testimony and the
photographs over any contrary evidence, we will not disturb the EHB’s credibility
determination and conclude that the EHB’s finding that the Site was returned to its
AOC is supported by substantial evidence.




                                           24
IV.   CONCLUSION
      Finding no error of law and that the EHB’s finding that the Site was returned
to AOC is supported by substantial evidence, the EHB’s Order is affirmed.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        25
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wayne K. Baker,                        :
                       Petitioner      :
                                       :
           v.                          :   No. 633 C.D. 2016
                                       :
Department of Environmental            :
Protection,                            :
                       Respondent      :


                                    ORDER


           NOW, March 2, 2017, the Order of the Environmental Hearing Board
in the above-captioned matter is hereby AFFIRMED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wayne K. Baker,                                :
                      Petitioner               :
                                               :
               v.                              :
                                               :
Department of Environmental                    :
Protection,                                    :   No. 633 C.D. 2016
                 Respondent                    :   Argued: October 17, 2016


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE JOSEPH M. COSGROVE, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE COSGROVE                                  FILED: March 2, 2017


               The Environmental Hearing Board (EHB) acknowledged that “some
amount of waste oil [was] present” on the site at issue in this matter, Majority
Opinion at 14, and further stated that it “ha[d] no doubt that waste oil was spilled
in the staging area where equipment was kept and maintained.” Id. at 15. The
EHB then noted the obvious: “The question is whether the amount of oil spilled is
significant and/or widespread.” Id. Instead of recognizing that the answer to this
question was essential to a determination of whether a Stage I bond release was
proper, the EHB stated that “sampling was performed only in one area of the site,
in the vicinity of the staging area, and the sampling showed the presence of waste
oil in insignificant amounts less than the Act 21 health based standards.” Id.


      1
          Act of May 19, 1995, P.L. 4, 35 P.S. §§ 6026.101-6026.908.
               Rather than withhold the Stage I bond release and require further
testing, the EHB reasoned that, given the levels of waste oil found and the area in
which it was found, “the Department did not err in granting” the bond release.
Majority Opinion at 15. Thus the EHB apparently assumed the amount of oil
spilled was insignificant and not widespread, without a hint of proof to support this
position other than pure speculation.
               There is a certain illogic to this conclusion. Waste oil was present in
the one sample taken, but the EHB reached a conclusion that the bond release,
without further testing, was appropriate, since Petitioner did not show proof
otherwise. This burden shifting is simply inconsistent with the Clean Streams
Law2, and despite the Majority’s best efforts, it cannot fashion reasoning which
sufficiently supports a contrary view. As such, I am compelled to dissent.




                                            ___________________________
                                            JOSEPH M. COSGROVE, Judge




      2
          Act of June 22, 1937, P.L. 1987, as amended, 35 P.S. §§ 691.1-691.1001.

                                             JMC - 2